 



Exhibit 10.1
QLOGIC CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective June 9, 2005)
     This 1998 EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) was established by
QLOGIC CORPORATION, a Delaware corporation, on the 9th day of April, 1998 and
became effective on the “Effective Date.” The Plan is hereby amended and
restated in its entirety as set forth herein, effective as of June 9, 2005.
ARTICLE 1
PURPOSE OF THE PLAN
     1.1 Purpose. The Company has determined that it is in its best interest to
provide incentives to attract and retain employees and to increase employee
morale by providing a program through which employees of the Company, and of
such of the Company’s subsidiaries as the Company’s Board of Directors may from
time to time designate (each a “Designated Subsidiary,” and collectively,
“Designated Subsidiaries”) may acquire a proprietary interest in the Company
through the purchase of shares of the common stock of the Company (“Company
Stock”). The Plan is hereby established by the Company to permit employees to
subscribe for and purchase directly from the Company shares of the Company Stock
at a discount from the market price, and to pay the purchase price in
installments by payroll deductions. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). The provisions of the Plan are
to be construed in a manner consistent with the requirements of Section 423 of
the Code. The Plan is not intended to be an employee benefit plan under the
Employee Retirement Income Security Act of 1974, and therefore is not required
to comply with that Act.
ARTICLE 2
DEFINITIONS
     2.1 Administrator. “Administrator” shall refer to the committee of the
Board of Directors of the Company appointed to administer the Plan, and if no
such committee has been appointed, the term Administrator shall mean the Board
of Directors.
     2.2 Company. “Company” means QLogic Corporation, and its majority-owned
subsidiaries and wholly-owned subsidiaries of its majority-owned subsidiaries,
as well as any parent corporation of QLogic Corporation.
     2.3 Compensation. “Compensation” includes salary, annual bonus/incentive,
annual profit sharing, overtime, lead premium, commissions and shift
differential, but expressly excludes other forms of compensation such as
relocation, housing, car allowances, phone allowances, sign-on bonuses and
referral bonuses.

 



--------------------------------------------------------------------------------



 



     2.4 Effective Date. “Effective Date” means November 2, 1998.
     2.5 Employee. “Employee” means each person currently employed by the
Company or any of its Designated Subsidiaries, any portion of whose income is
subject to withholding of income tax or for whom Social Security retirement
contributions are made by the Company or any Designated Subsidiary.
     2.6 Entry Date. “Entry Date” means the first day of the second month of
each calendar quarter (February 1, May 1, August 1 and November 1).
     2.7 Grant Date. “Grant Date” means the first day of each Offering Period
(February 1, May 1, August 1 and November 1) under the Plan.
     2.8 Offering Period. “Offering Period” means the three-month periods from
February 1 through April 30, May 1 through July 31, August 1 through October 31,
and November 1 through January 31 of each calendar year.
     2.9 5% Owner. “5% Owner” means an Employee who, immediately after the grant
of any rights under the Plan, would own stock (within the meaning of
Section 423(b)(3) of the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Company. For purposes of
this Section, the ownership attribution rules of Section 424(d) of the Code
shall apply, and stock which the Employee may purchase under outstanding options
shall be treated as stock owned by the Employee.
     2.10 Participant. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.
     2.11 Purchase Date. “Purchase Date” means the last day of each Offering
Period (April 30, July 31, October 31, or January 31).
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. Each Employee of the Company, or any Designated
Subsidiary, whose customary employment is for more than 20 hours per week and
more than five months in a calendar year in the rendition of personal services
to the Company may become a Participant in the Plan on the Entry Date coincident
with or next following the Employee’s satisfaction of the requirements of
Section 3.2.
     3.2 Participation. An Employee who has satisfied the eligibility
requirements of Section 3.1 may become a Participant in the Plan upon his
completion and delivery to the Administrator of the Company of a stock purchase
agreement provided by the Company (the “Stock Purchase Agreement”) authorizing
payroll deductions. Payroll deductions for a Participant shall commence on the
Entry Date coincident with or next following the filing of the Participant’s
Stock Purchase Agreement and shall remain in effect until revoked by the
Participant by the filing of a notice of withdrawal from the Plan under
Article 8 or by the filing of a new Stock Purchase Agreement providing for a
change in the Participant’s payroll deduction rate under Section 5.2.

2



--------------------------------------------------------------------------------



 



     3.3 Special Rules. Under no circumstances shall:
          a. an option to purchase Company Stock under the Plan be granted to a
Participant if the exercise of such option would cause the Participant to be a
5% Owner;
          b. an option to purchase Company Stock under the Plan be granted to a
Participant if such option would cause the Participant to have rights to
purchase Company Stock under the Plan (and under any other employee stock
purchase plan of the Company which is qualified under Section 423 of the Code)
which accrue at a rate which exceeds $25,000 of the fair market value of the
Company Stock (determined at the time the right to purchase such Company Stock
is granted, before giving effect to any discounted purchase price under any such
plan) for each calendar year in which such right is outstanding at any time, as
this rule is applied under Section 423 of the Code and the rules and regulations
promulgated thereunder; or
          c. the number of shares of Company Stock purchasable by a Participant
in any calendar year exceed 5,000 shares, subject to periodic adjustments under
Section 10.4.
For purposes of the foregoing, a right to purchase Company Stock accrues when it
first becomes exercisable during the calendar year. If any amount which exceeds
the limits set forth in this Section 3.3 remains in the Participant’s Account
after the exercise of the Participant’s option on the Purchase Date, such amount
shall be refunded to the Participant as soon as administratively practicable
after such date.
ARTICLE 4
OFFERING PERIODS
     4.1 Offering Periods. The Plan shall provide for Offering Periods
commencing on each Grant Date and terminating on the next following Purchase
Date.
ARTICLE 5
PAYROLL DEDUCTIONS
     5.1 Participant Election. Upon completion of the Stock Purchase Agreement,
each Participant shall designate the amount of payroll deductions to be made
from his or her paycheck to purchase Company Stock under the Plan. The amount of
payroll deductions shall be designated in whole percentages of Compensation, not
to exceed 10%, which percentage may be increased or decreased from time to time
in the discretion of the Administrator, but in no event shall the maximum amount
be increased to an amount in excess of 15% of Compensation. The amount so
designated upon the Stock Purchase Agreement shall be effective as of the next
Grant Date and shall continue until terminated or altered in accordance with
Section 5.2 below.
     5.2 Changes in Election. Any Participant may change any election (increase
or decrease the rate of payroll deductions) under this Section one time during
any Offering Period by completing and delivering to the Administrator a new
Stock Purchase Agreement setting forth the desired change at least 15 days prior
to the end of the Offering Period. A Participant may terminate participation in
the Plan at any time prior to the close of an Offering Period as provided in
Article 8.

3



--------------------------------------------------------------------------------



 



A Participant may also terminate payroll deductions and have accumulated
deductions for the then current Offering Period applied to the purchase of
Company Stock as of the Purchase Date for that Offering Period by completing and
delivering to the Administrator a new Stock Purchase Agreement setting forth the
desired change. Any change under this Section shall become effective on the next
payroll period (to the extent practical under the Company’s payroll practices)
following the delivery of the new Stock Purchase Agreement.
     5.3 Participant Accounts. The Company shall establish and maintain a
separate account (“Account”) for each Participant. The amount of each
Participant’s payroll deductions shall be credited to his Account. No interest
will be paid or allowed on amounts credited to a Participant’s Account. All
payroll deductions received by the Company under the Plan are general corporate
assets of the Company and may be used by the Company for any corporate purpose.
The Company is not obligated to segregate such payroll deductions.
ARTICLE 6
GRANT OF OPTION
     6.1 Option to Purchase Shares. On each Grant Date, each Participant shall
be granted an option to purchase at the price determined under Section 6.2 that
number of shares of Company Stock that can be purchased or issued by the Company
based upon that price with the amounts held in his Account, subject to the
limits set forth in Section 3.3. In the event that there are amounts held in a
Participant’s Account that are not used to purchase Company Stock (except for
amounts required to be returned under Section 3.3), such amounts shall remain in
the Participant’s Account and shall be eligible to purchase Company Stock in any
subsequent Offering Period.
     6.2 Purchase Price. The purchase price for any Offering Period shall be the
lesser of:
          a. 85% of the Fair Market Value of Company Stock on the Grant Date; or
          b. 85% of the Fair Market Value of Company Stock on the Purchase Date.
     6.3 Fair Market Value. “Fair Market Value” shall mean the value of one
share of Company Stock, determined as follows:
          a. If the Company Stock is then listed or admitted to trading on the
Nasdaq National Market System or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the closing sale price on the date of
valuation on the Nasdaq National Market System or principal stock exchange on
which the Company Stock is then listed or admitted to trading, or, if no closing
sale price is quoted or no sale takes place on such day, then the Fair Market
Value shall be the closing sale price of the Company Stock on the Nasdaq
National Market System or such exchange on the next preceding day on which a
sale occurred.
          b. If the Company Stock is not then listed or admitted to trading on
the Nasdaq National Market System or a stock exchange which reports closing sale
prices, the Fair Market Value shall be the average of the closing bid and asked
prices of the Company Stock in the over-the-counter market on the date of
valuation.

4



--------------------------------------------------------------------------------



 



          c. If neither (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Administrator in good
faith using any reasonable method of valuation, which determination shall be
conclusive and binding on all interested parties.
ARTICLE 7
PURCHASE OF STOCK
7.1 Exercise of Option.
          a. On each Purchase Date, the Participant will be deemed to exercise
the option expiring on that Purchase Date. Notwithstanding the above, a
Participant may direct the Company not to purchase Company Stock on the Purchase
Date in accordance with Section 8.1, in which case any amount in the
Participant’s Account shall be refunded to the Participant as soon as
administratively practicable after such Purchase Date.
          b. Upon exercise of an option, the Plan shall purchase on behalf of
each Participant the maximum number of full shares of Company Stock subject to
such option at the option price determined under Section 6.2 above as can be
purchased with the amounts held in each Participant’s Account. Any amounts
remaining in a Participant’s Account as a result of the requirement that no
fractional shares may be purchased shall be held in the Participant’s Account
and carried forward for the rest of the Offering Period or to the next Offering
Period.
     7.2 Delivery of Company Stock. The time of issuance and delivery of the
shares may be postponed for such period as may be necessary to comply with the
registration requirements under the Securities Act of 1933, as amended, the
listing requirements of any securities exchange on which the Company Stock may
then be listed, or the requirements under other laws or regulations applicable
to the issuance or sale of such shares.
ARTICLE 8
WITHDRAWAL
     8.1 In Service Withdrawals. At any time prior to the Purchase Date of an
Offering Period, any Participant may withdraw the amounts held in his Account by
executing and delivering to the Administrator a written notice of withdrawal on
the form provided by the Company. In such a case, the entire balance of the
Participant’s Account shall be paid to the Participant, without interest, as
soon as is practicable. Upon such notification, the Participant shall cease to
participate in the Plan for the remainder of the Offering Period in which the
notice is given. A reduction in contributions to zero during any Offering Period
with an instruction to hold the funds in a Participant’s Account to purchase
shares as of the Close of the Offering Period shall not be deemed a withdrawal.
Any Employee who has withdrawn under this Section shall be excluded from
participation in the Plan for the remainder of the Offering Period in which the
withdrawal occurred and the next succeeding Offering Period, but may then be
reinstated as a Participant thereafter by executing and delivering a new Stock
Purchase Agreement to the Administrator.

5



--------------------------------------------------------------------------------



 



8.2 Termination of Employment.
          a. In the event that a Participant’s employment with the Company
terminates for any reason, the Participant shall cease to participate in the
Plan on the date of termination. As soon as is practical following the date of
termination, the entire balance of the Participant’s Account shall be paid to
the Participant or his beneficiary in cash, without interest.
          b. A Participant may file a written designation of a beneficiary who
is to receive any shares of Company Stock purchased under the Plan or any cash
from the Participant’s Account in the event of his or her death subsequent to a
Purchase Date, but prior to delivery of such shares and cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s Account under the Plan in the event of his death
prior to a Purchase Date under paragraph (a) above.
          c. Any beneficiary designation under paragraph (b) above may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant, the Administrator may rely upon the most recent
beneficiary designation it has on file as being the appropriate beneficiary. In
the event of the death of a Participant where no valid beneficiary designation
exists or the beneficiary has predeceased the Participant, the Administrator
shall deliver any cash or shares of Company Stock to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed to the knowledge of the Administrator, the
Administrator, in its sole discretion, may deliver such shares of Company Stock
or cash to the spouse or any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the
Administrator, then to such other person as the Administrator may designate.
ARTICLE 9
PLAN ADMINISTRATION
9.1 Plan Administration.
          a. Authority to control and manage the operation and administration of
the Plan shall be vested in the Board of Directors (the “Board”) for the
Company, or a committee (“Committee”) thereof. Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
As used herein, the term “Administrator” shall mean the Board or, with respect
to any matter as to which responsibility has been delegated to the Committee,
the term Administrator shall mean the Committee. The initial Administrator of
the Plan shall be the Compensation Committee of the Board of Directors. The
Administrator shall have all powers necessary to supervise the administration of
the Plan and control its operations.
          b. In addition to any powers and authority conferred on the
Administrator elsewhere in the Plan or by law, the Administrator shall have the
following powers and authority:
               (i) To designate agents to carry out responsibilities relating to
the Plan;
               (ii) To administer, interpret, construe and apply this Plan and
to answer all questions which may arise or which may be raised under this Plan
by a Participant, his or her beneficiary or any other person whatsoever;

6



--------------------------------------------------------------------------------



 



               (iii) To establish rules and procedures from time to time for the
conduct of its business and for the administration and effectuation of its
responsibilities under the Plan; and
               (iv) To perform or cause to be performed such further acts as it
may deem to be necessary, appropriate, or convenient for the operation of the
Plan.
          c. Any action taken in good faith by the Administrator in the exercise
of authority conferred upon it by this Plan shall be conclusive and binding upon
a Participant and his beneficiaries. All discretionary powers conferred upon the
Administrator shall be absolute.
     9.2 Limitation on Liability. No Employee of the Company nor member of the
Board or Committee shall be subject to any liability with respect to his or her
duties under the Plan unless the person acts fraudulently or in bad faith. To
the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any other Employee of the Company with duties under the
Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of the person’s conduct in the
performance of his duties under the Plan.
ARTICLE 10
COMPANY STOCK
     10.1 Limitations on Purchase of Shares. The maximum number of shares of
Company Stock that shall be made available for sale under the Plan shall be
2,400,000 shares, subject to adjustment under Section 10.4 below. The shares of
Company Stock to be sold to Participants under the Plan will be issued by the
Company. If the total number of shares of Company Stock that would otherwise be
issuable pursuant to rights granted pursuant to Section 6.1 of the Plan at the
Purchase Date exceeds the number of shares then available under the Plan, the
Administrator shall make a pro rata allocation of the shares remaining available
in as uniform and equitable manner as is practicable. In such event, the
Administrator shall give written notice of such reduction of the number of
shares to each Participant affected thereby and any unused payroll deductions
shall be returned to such Participant if necessary.
     10.2 Voting Company Stock. The Participant will have no interest or voting
right in shares to be purchased under Section 6.1 of the Plan until such shares
have been purchased.
     10.3 Registration of Company Stock. Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant unless
designated otherwise by the Participant.
     10.4 Changes in Capitalization of the Company. Subject to any required
action by the stockholders of the Company, the number of shares of Company Stock
covered by each right under the Plan which has not yet been exercised and the
number of shares of Company Stock which have been authorized for issuance under
the Plan but have not yet been placed under rights or which have been returned
to the Plan upon the cancellation of a right, as well as the purchase price per
share of Company Stock covered by each right under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Company Stock resulting from a stock split,
stock dividend, spin-off, reorganization, recapitalization, merger,
consolidation, exchange of shares or the like. Such adjustment shall be made by
the Administrator,

7



--------------------------------------------------------------------------------



 



whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Company Stock subject to any option granted
hereunder.
     10.5 Merger of Company. In the event that the Company at any time proposes
to merge into, consolidate with or enter into any other reorganization pursuant
to which the Company is not the surviving entity (including the sale of
substantially all of its assets or a “reverse” merger in which the Company is
the surviving entity), the Plan shall terminate, unless provision is made in
writing in connection with such transaction for the continuance of the Plan and
for the assumption of options theretofore granted, or the substitution for such
options of new options covering the shares of a successor corporation, with
appropriate adjustments as to number and kind of shares and prices, in which
event the Plan and the options theretofore granted or the new options
substituted therefor, shall continue in the manner and under the terms so
provided. If such provision is not made in such transaction for the continuance
of the Plan and the assumption of options theretofore granted or the
substitution for such options of new options covering the shares of a successor
corporation, then the Administrator shall cause written notice of the proposed
transaction to be given to the persons holding options not less than 10 days
prior to the anticipated effective date of the proposed transaction, and,
concurrent with the effective date of the proposed transaction, such options
shall be exercised automatically in accordance with Section 7.1 as if such
effective date were a Purchase Date of the applicable Offering Period unless a
Participant withdraws from the Plan as provided in Section 8.1.
ARTICLE 11
MISCELLANEOUS MATTERS
     11.1 Amendment and Termination. The Plan shall terminate on December 31,
2008. Since future conditions affecting the Company cannot be anticipated or
foreseen, the Company reserves the right to amend, modify, or terminate the Plan
at any time. Upon termination of the Plan, all benefits shall become payable
immediately. Notwithstanding the foregoing, no such amendment or termination
shall affect rights previously granted, nor may an amendment make any change in
any right previously granted which adversely affects the rights of any
Participant. In addition, no amendment may be made without prior approval of the
stockholders of the Company if such amendment would:
          a. Increase the number of shares of Company Stock that may be issued
under the Plan;
          b. Materially modify the requirements as to eligibility for
participation in the Plan; or
          c. Materially increase the benefits which accrue to Participants under
the Plan.
     11.2 Stockholder Approval. The Plan was approved by stockholders on
August 27, 1998.
     11.3 Benefits Not Alienable. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily. Any attempt at assignment,
transfer, pledge or other disposition

8



--------------------------------------------------------------------------------



 



shall be without effect, except that the Company may treat such act as an
election to withdraw funds in accordance with Article 8.
     11.4 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge any Employee at any time.
     11.5 Governing Law. To the extent not preempted by Federal law, all legal
questions pertaining to the Plan shall be determined in accordance with the laws
of the State of California.
     11.6 Non-business Days. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or legal holiday, that act
shall be performed on the next succeeding day which is not a Saturday, Sunday or
legal holiday. Notwithstanding the above, Fair Market Value shall be determined
in accordance with Section 6.3.
     11.7 Compliance With Securities Laws. Notwithstanding any provision of the
Plan, the Administrator shall administer the Plan in such a way to ensure that
the Plan at all times complies with any requirements of Federal Securities Laws.

9